Opinion issued April 5, 2022




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-22-00131-CR
                               NO. 01-22-00132-CR
                               NO. 01-22-00133-CR
                               NO. 01-22-00134-CR
                               NO. 01-22-00135-CR
                         ———————————
                   IN RE CASEY RAY BROWN, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION
      Casey Ray Brown, acting pro se, has filed a petition for writ of mandamus

compelling the trial court to set aside the indictments in the underlying cases.1 We

deny the petition.

                                  PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      No record was filed with the petition. The underlying cases are The State of Texas
      v. Casey Ray Brown, cause numbers 1706825, 1711705, 1711718, 1714981, and
      1714982, pending in the 208th District Court of Harris County, Texas, the
      Honorable Greg Glass presiding.
                                           2